Name: Regulation (EEC) No 129/73 of the Commission of 4 January 1973 amending Commission Regulation (EEC) No 376/70 laying down the procedure and conditions for the disposal of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 73 Official Journal of the European Communities No L 17/17 REGULATION (EEC) No 129/73 OF THE COMMISSION of 4 January 1973 amending Commission Regulation (EEC) No 376/70 laying down the procedure and conditions for the disposal of cereals held by intervention agencies Whereas the measures provided for in this Regula ­ tion are in conformity with the Opinion of the Man ­ agement Committee for Cereals ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 120/67/ EEC (*) of 13 June 1967 on the common organiza ­ tion of the market in cereals , as last amended by Regulation (EEC) No 2429/72 (2 ), and in particular Article 7 (5 ) thereof ; Whereas Article 3 (4) of Commission Regulation (EEC) No 376/70 (3 ) of 27 February 1970 laying down the procedure and conditions for the disposal of cereals held by intervention agencies , as last amended by Regulation (EEC) No 2198/72 (4 ), makes provision for the intervention agency of a Member State to be authorized to restrict the invita ­ tion to tender to use for specified purposes , whilst stipulating that the tenderer undertakes to use the cereals solely for the purpose specified in the invita ­ tion to tender ; The second subparagraph of Article 3 (4) of Regula ­ tion (EEC) No 376/70 is replaced by the following : 'In this case, a tender shall not be valid unless the tenderer undertakes to use the cereals solely for the purpose and, where appropriate, within the period specified in the invitation to tender.' Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1973 . For the Commission The President S. L. MANSHOLT (!) OJ No 117, 19 . 6 . 1967, p . 2269/67. H OJ No L 264 , 23 . 11 . 1972 , p . 1 . ( 3 ) OJ No L 47, 28 . 2 . 1970, p . 49 . ( 4 ) OJ No L 235 , 17 . 10 . 1972 , p . 8 .